Exhibit 10.3

CIFC CORP.

2011 STOCK OPTION AND INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

This Restricted Stock Unit Award Agreement (“Agreement”) is made effective
June 13, 2014 (the “Grant Date”), and is between CIFC Corp., a Delaware
corporation (the “Company”), and Stephen J. Vaccaro (the “Participant”). Any
term capitalized but not defined in this Agreement will have the meaning set
forth in the CIFC Corp. 2011 Stock Option and Incentive Plan, as amended from
time to time (the “Plan”).

1. Restricted Stock Unit Award. In accordance with the terms of the Plan and
subject to the terms and conditions of this Agreement, the Company hereby grants
to the Participant the right to receive an aggregate award of 300,000 Restricted
Stock Units. Each Restricted Stock Unit represents the right to acquire one
share of Common Stock, subject to the terms and conditions herein. Unless the
context dictates otherwise, the Restricted Stock Units granted hereunder shall
be referred to hereinafter as the “Units.”

2. Vesting

(a) Effective as of the Grant Date, the Company hereby grants to the Participant
300,000 Units. Except as provided in Section 6, the Units shall become vested
and nonforfeitable in five tranches and in installments as set forth below,
subject to the Participant remaining in continuous Service on each Vesting Date:

 

Tranche
One     Tranche
Two     Tranche
Three     Tranche
Four     Tranche
Five   Total
Incremental
Number of
Vested
Units     Vesting Date
(close of
business on)   12,000                12,000      12/31/14   3,000               
3,000      03/31/15   3,000                3,000      06/30/15   3,000         
      3,000      09/30/15   3,000        12,000              15,000     
12/31/15   3,000        3,000              6,000      03/31/16   3,000       
3,000              6,000      06/30/16   3,000        3,000              6,000
     09/30/16   3,000        3,000        12,000            18,000      12/31/16
  3,000        3,000        3,000            9,000      03/31/17   3,000       
3,000        3,000            9,000      06/30/17   3,000        3,000       
3,000            9,000      09/30/17   3,000        3,000        3,000       
12,000          21,000      12/31/17   3,000        3,000        3,000       
3,000          12,000      03/31/18   3,000        3,000        3,000       
3,000          12,000      06/30/18   3,000        3,000        3,000       
3,000          12,000      09/30/18



--------------------------------------------------------------------------------

Tranche
One     Tranche
Two     Tranche
Three     Tranche
Four     Tranche
Five     Total
Incremental
Number of
Vested
Units     Vesting Date
(close of
business on)   3,000        3,000        3,000        3,000        12,000       
24,000      12/31/18     3,000        3,000        3,000        3,000       
12,000      03/31/19     3,000        3,000        3,000        3,000       
12,000      06/30/19     3,000        3,000        3,000        3,000       
12,000      09/30/19     3,000        3,000        3,000        3,000       
12,000      12/31/19       3,000        3,000        3,000        9,000     
03/31/20       3,000        3,000        3,000        9,000      06/30/20      
3,000        3,000        3,000        9,000      09/30/20       3,000       
3,000        3,000        9,000      12/31/20         3,000        3,000       
6,000      03/31/21         3,000        3,000        6,000      06/30/21      
  3,000        3,000        6,000      09/30/21         3,000        3,000     
  6,000      12/31/21           3,000        3,000      03/31/22           3,000
       3,000      06/30/22           3,000        3,000      09/30/22          
3,000        3,000      12/31/22

(b) “Service” means the provision of services in the capacity of (i) an employee
of the Company or its Subsidiaries, (ii) a non-employee member of the Company’s
Board or the board of directors of a Subsidiary, or (iii) a consultant or other
independent advisor to the Company or its Subsidiaries.

3. Settlement Date. The date on which any Units become vested and nonforfeitable
pursuant to Section 2(a) or Section 6 shall be referred to herein as a
“Settlement Date.” Dividends shall not accrue with respect to the Units unless
and until such Units vest and are settled pursuant to this Agreement.

4. Form and Timing of Settlement.

(a) As soon as practicable following each Settlement Date, the Company shall
settle the Units that vested on such Settlement Date by issuing to the
Participant the number of shares of Common Stock equal to the aggregate number
of Units that vested on such Settlement Date and the Participant shall
thereafter have all the rights of a stockholder of the Company with respect to
such shares. No payment will be made hereunder for a fractional Unit, and any
fractional Unit subject hereto on a Settlement Date will be disregarded.

(b) Each Participant shall, no later than the date as of which the value of any
Units or other amounts received hereunder first becomes includable in the gross
income of the Participant for Federal income tax purposes, pay to the Company,
or make arrangements

 

2



--------------------------------------------------------------------------------

satisfactory to the Administrator regarding payment of, any Federal, state, or
local taxes of any kind required by law to be withheld by the Company with
respect to such income. The Company and its Subsidiaries shall use best efforts
to satisfy the minimum required tax withholding obligation by withholding from
shares of Stock to be issued pursuant to settlement of a Unit a number of shares
with an aggregate Fair Market Value (as of the date the withholding is effected)
that would satisfy the withholding amount due.

5. Shares Subject to Holding Period. Upon settlement of any Units, 50% of the
shares of Stock acquired by the Participant (net of shares used to satisfy tax
withholding obligations) shall be subject to a holding period during which the
Participant may not transfer, sell or otherwise dispose of such shares of Stock,
lasting until the earlier of (i) the fifth anniversary of the Grant Date or
(ii) 6 months after the Participant’s termination of Service. Notwithstanding
the foregoing, if the Participant terminates his or her Service upon his or her
death, disability, Qualified Retirement or in connection with a Sale Event (each
as described in Section 6) or if the Participant’s Service is terminated as
described in Section 6(b) or Section 6(c), then the holding period shall expire
upon such termination of Service. The Company reserves the right to enforce the
holding period by any reasonable means that it deems advisable.

6. Termination of Service.

(a) Termination of Service upon Death, Disability or Qualified Retirement. Upon
termination of Service due to the Participant’s death, disability or Qualified
Retirement, (i) the Participant will receive accelerated vesting with respect to
any Units that would have vested in the 24 month period following the
termination and (ii) any remaining holding periods will be waived. The
Participant will forfeit any unvested Units that would have vested after the
expiration of the 24 month period following his or her death, disability or
Qualified Retirement.

(i) “Qualified Retirement” means the Participant’s voluntary termination of
Service after reaching age 65 and completing 10 years of service with the
Company, its Subsidiaries or predecessors.

(b) Termination of Service by the Company Without Cause or Termination of
Service by the Participant for Good Reason. Upon any termination of Service by
the Company without Cause or by the Participant for Good Reason, (i) the
Participant will receive accelerated vesting with respect to any Units that
would have vested in the six (6) month period following such termination of
Service and (ii) the Participant will forfeit any remaining unvested Units.

(i) “Cause” means:

(A) the breach by the Participant of any of the restrictive covenant provisions
contained in Section 7 of this Agreement;

(B) the Participant’s commission of a felony or violation of any law involving
moral turpitude, dishonesty, disloyalty or fraud;

(C) any failure by the Participant to substantially comply with any written
rule, regulation, policy or procedure of the Company or its Subsidiaries
applicable to the Participant, which noncompliance could reasonably be expected
to have a material adverse effect on the business of the Company or any
Subsidiary;

 

3



--------------------------------------------------------------------------------

(D) any failure by the Participant to comply with the Company’s or its
Subsidiaries’ policies with respect to insider trading applicable to the
Participant;

(E) a willful material misrepresentation at any time by the Participant to any
member of the Board or any director or superior executive officer of the Company
or its Subsidiaries;

(F) the Participant’s willful failure or refusal to comply with any of his or
her material obligations hereunder or a reasonable and lawful instruction of the
Board or the person to whom the Participant reports; or

(G) commission by the Participant of any act of fraud or gross negligence in the
course of his or her Service hereunder or any other action by the Participant,
in either case that is determined to be materially detrimental to the Company or
any of its Subsidiaries (which determination, in the case of gross negligence or
such other action, shall be made by the Administrator in its reasonable
discretion);

provided that, except for any willful or grossly negligent acts or omissions,
the commission of any act or omission described in clause (A) or (C) that is
capable of being cured shall not constitute Cause hereunder unless and until the
Participant, after written notice from the Company to him specifying the
circumstances giving rise to Cause under such clause, shall have failed to cure
such act or omission to the reasonable satisfaction of the Administrator within
10 business days after such notice; and

provided further, that the Participant’s Service shall be deemed to have
terminated for Cause if, after the Participant’s Service has terminated, facts
and circumstances are discovered that would have justified a termination for
Cause.

(ii) “Good Reason” shall mean, without the Participant’s consent, the occurrence
of any of the following events:

(A) a material reduction in the Participant’s base salary;

(B) a material adverse change in the Participant’s responsibilities; or

(C) any requirement that the Participant be based anywhere more than 50 miles
outside the city limits of New York, NY.

Notwithstanding the foregoing, “Good Reason” shall not exist with respect to the
matters set forth in clauses (A), (B) or (C) above unless, after written notice
from the Participant to the Administrator specifying the circumstances giving
rise to

 

4



--------------------------------------------------------------------------------

Good Reason under such clause, the Company shall fail to cure the circumstances
giving rise to Good Reason to the reasonable satisfaction of the Participant
within 10 business days after such notice.

(c) Voluntary Termination of Service by the Participant Without Good Reason.
Upon any termination of Service by the Participant without Good Reason, the
Participant will forfeit any unvested Units.

(d) Termination of Service by the Company for Cause. Upon any termination of
Service by the Company for Cause, the Participant will forfeit any unvested
Units. In addition, the Company, at its option, will have the right to
repurchase shares held by the Participant that were acquired through settlement
of any Units at the Fair Market Value of such shares.

(e) Termination of Service by the Company in Connection with a Change in Control
(i.e., a “Sale Event”).

(i) If a Sale Event occurs on or before January 1, 2016 and the Participant
either (A) is terminated by the Company without Cause 6 months prior to the
effective date of a Sale Event or at any time thereafter, or (B) resigns for
Good Reason 6 months prior to the effective date of a Sale Event or at any time
thereafter, the Participant will receive accelerated vesting of his or her
unvested Units that would have vested as of the end of the calendar year in
which the Sale Event occurred or the number of Units that would have vested
under Section 6(b), if greater.

(ii) If a Sale Event occurs after January 1, 2016 and the Participant either
(A) is terminated by the Company without Cause 6 months prior to the effective
date of a Sale Event or at any time thereafter, or (B) resigns for Good Reason 6
months prior to the effective date of a Sale Event or at any time thereafter,
the Participant will receive accelerated vesting of the entirety of his or her
unvested Units.

(iii) “Sale Event” shall mean:

(A) the sale of all or substantially all of the assets of the Company on a
consolidated basis to an unrelated person or entity;

(B) a merger, reorganization or consolidation pursuant to which the largest
holder of the Company’s outstanding voting power immediately prior to such
transaction cease to be the largest owner of outstanding voting power of the
resulting or successor entity (or its ultimate parent, if applicable)
immediately upon completion of such transaction;

(C) the sale of all of the Stock of the Company to an unrelated person or
entity; or

(D) any other transaction in which the largest owner of the Company’s
outstanding voting power prior to such transaction ceases to be the largest
owner of the outstanding voting power of the Company or any successor entity
immediately upon completion of the transaction.

 

5



--------------------------------------------------------------------------------

The execution of a binding agreement providing for any of (A) through (D) above,
or pursuant to which a third party has the right to cause any of (A) through
(D) above, shall also constitute a Sale Event

7. Confidentiality, Competition, and Nonsolicitation.

(a) Nondisclosure and Nonuse of Confidential Information. The Participant shall
not disclose or use at any time, either during the Participant’s Service or
thereafter, any Confidential Information (as defined below) of which the
Participant is or becomes aware, whether or not such information is developed by
the Participant, except to the extent that such disclosure or use is directly
related to and required by the Participant’s performance of duties assigned to
the Participant by the Company or its Subsidiaries. The Participant shall take
all appropriate steps to safeguard Confidential Information and to protect it
against disclosure, misuse, espionage, loss and theft. For purposes of this
Agreement, the term “Confidential Information” is defined to include all
proprietary information or data relating to the business of Company or its
Subsidiaries to which the Participant has access and/or learns prior to or
during the Participant’s Service, including business and financial information;
new product development; formulas, identities of and information concerning
clients, vendors and suppliers; development, expansion and business strategies,
plans and techniques; computer programs, devices, methods, techniques, processes
and inventions; research and development activities; compilations and other
materials developed by or on behalf of the Company or its Subsidiaries (whether
in written, graphic, audio-visual, electronic or other media, including computer
software). Confidential Information also includes information of any third party
doing business with the Company or its Subsidiaries that such third party
identifies as being confidential or that is subject to a confidentiality
agreement with such third party. Confidential Information shall not include any
information that is in the public domain or otherwise publicly available (other
than as a result of a wrongful act of the Participant or an agent or other
employee of the Company or its Subsidiaries, including a breach of this
Section 7(a)).

(b) Non-Competition. The Participant acknowledges and agrees that (i) in the
course of the Participant’s Service the Participant shall become familiar with
the trade secrets of the Company and its Subsidiaries and with other
Confidential Information concerning the Company or its Subsidiaries, (ii) the
Participant’s services to the Company or its Subsidiaries are unique in nature
and of an extraordinary value to the Company and its Subsidiaries, and (iii) the
Company and its Subsidiaries could be irreparably damaged if the Participant
were to provide similar services to any person or entity competing with the
Company or its Subsidiaries or engaged in a similar business, in a capacity of
employee, member, partner, shareholder, officer or director. In connection with
the grant to the Participant of the Units hereunder, and in consideration for
and as an inducement to the Company to enter into this Agreement, the
Participant covenants and agrees that during the period beginning on the Grant
Date and ending on either (A) in the event Participant is terminated by the
Company without Cause or the Participant resigns for Good Reason, the date of
the termination of the Participant’s Service, or (B) in the event the
Participant’s Service is terminated for any other reason, the date that is 12
months from the date of the termination of the Participant’s Service (the
“Restricted Period”), the Participant shall not, directly or indirectly, either
for himself or herself or for or through any

 

6



--------------------------------------------------------------------------------

other person, participate in any business or enterprise anywhere in the United
States that involves the ownership, management, operation or control of any
investment fund or other investment vehicle that is (at the time of the
Participant’s termination of Service) or becomes during the term of the
Restricted Period engaged in a business with a strategy substantially similar to
that of the Company or its Subsidiaries (each a “Competing Business”). Without
limiting the generality of the foregoing, the Participant agrees that, during
the Restricted Period, the Participant shall not compete against the Company or
its Subsidiaries by soliciting any customer or prospective customer of the
Company or its Subsidiaries with whom the Company or its Subsidiaries had any
business dealings or contracts. The Participant agrees that this covenant is
reasonable with respect to its duration, geographical area and scope. For
purposes of this Agreement, the term “participate in” means (i) having any
direct or indirect interest in any entity, whether as a sole proprietor, owner,
member, shareholder, partner, joint venture, creditor or otherwise, or
(ii) rendering any direct or indirect service or assistance to any person or
entity (whether as a director, officer, manager, supervisor, employee, agent,
consultant or otherwise) in a capacity where there is a reasonable possibility
that Participant may, intentionally or inadvertently, use or rely upon
Confidential Information and/or in a capacity that is similar to the capacity
Participant was in, where Participant provides services that are similar to the
services Participant provided, or with responsibilities that are similar to the
responsibilities Participant had, in each case, when Participant was employed by
the Company or any of its Subsidiaries; provided, however, that Participant
shall violate this Section 7(b) if at any time during the term of Participant’s
employment with the Company or its Subsidiaries, Participant becomes employed in
any capacity by, or becomes associated in any way with, a Competing Business.
Notwithstanding the foregoing, the mere ownership by Participant of up to two
percent (2%) of the outstanding stock of any class that is publicly traded,
standing alone, shall not violate this provision.

(c) Nonsolicitation. The Participant may not, during his or her Service and for
a period of one year following his or her termination of Service, directly or
indirectly (i) induce any employee, director or consultant of the Company or any
of its Subsidiaries to end his or her relationship with the Company for the
purpose of associating with any Competing Business, (ii) induce any clients or
business associates of the Company or its Subsidiaries to terminate or diminish
its relationship with the Company or its Subsidiaries, or (iii) solicit or hire,
or facilitate in any way the solicitation or hiring of, any individual that the
Participant knows is currently or was associated with the Company or its
Subsidiaries in the preceding 12 months, unless such individual’s employment or
association was terminated by the Company or its Subsidiaries, provided that
nothing in this paragraph shall prohibit the Participant from hiring any
employee of the Company or any of its Subsidiaries that is responding to a job
opportunity advertisement directed to the general public rather than targeting
any employee of the Company or its Subsidiaries.

(d) Non-disparagement. The Participant agrees not to make any communication to
any third party (including, without limitation, any client (including potential
clients) or employee of the Company or its Subsidiaries) that would, or is
reasonably likely to, disparage, create a negative impression of, or in any way
be harmful to the business or business reputation of the Company or its
Subsidiaries or their respective successors and assigns, and the then current
and former officers, directors, shareholders, partners, members, employees,
agents and consultants (or person acting in a similar capacity) of each of the
foregoing.

 

7



--------------------------------------------------------------------------------

(e) Judicial Modification. If the final judgment of a court of competent
jurisdiction declares that any term or provision of this Section 7 is invalid or
unenforceable, the parties agree that (i) the court making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration, or geographic area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision,
(ii) the parties shall request that the court exercise that power, and
(iii) this Agreement shall be enforceable as so modified after the expiration of
the time within which the judgment or decision may be appealed.

(f) Remedy for Breach. In addition to the remedies available to the Company
under this Agreement upon a breach or threatened breach of any of the covenants
contained in this Section 7 (including termination of the Participant’s Service
for Cause as described in Section 6), the Company shall also have and seek
enforcement of any other penalties or restrictions that may apply under any
employment agreement, state law, or otherwise.

8. Unit Transfer; Restriction on Settlement.

(a) Except as provided in subsection (c) below, the Participant may not sell,
transfer, pledge, assign or otherwise alienate or hypothecate this Agreement or
any of the Units.

(b) Except as provided in subsection (c) below, during the Participant’s
lifetime and subject to the terms of this Agreement and the Plan, only the
Participant or his or her guardian or legal representative may receive any
shares of Common Stock pursuant to settlement of any Units. The Administrator
may, in its discretion, require a guardian or legal representative to supply it
with the evidence the Administrator reasonably deems necessary to establish the
authority of the guardian or legal representative to receive any shares of
Common Stock pursuant to settlement of any Units on behalf of the Participant or
transferee, as the case may be.

(c) This Agreement and the Units shall not be assignable or transferable except
by will, the laws of descent and distribution or pursuant to a domestic
relations order in settlement of marital property rights. Except to the extent
required by law, no right or interest of any Participant shall be subject to any
lien, obligation or liability of the Participant.

9. Securities Law Requirements. If at any time the Administrator determines that
issuing shares of Stock pursuant to this Agreement would violate applicable
securities laws, the Units will not be settled, and the Company will not be
required to issue shares of Stock. The Administrator may declare any provision
of this Agreement or action of its own null and void, if it determines the
provision or action fails to comply with the short-swing trading rules. As a
condition to settlement of any Unit, the Company may require the Participant to
make written representations it deems necessary or desirable to comply with
applicable securities laws.

10. Section 409A. This Agreement is intended to comply with or be exempt from
Section 409A of the Code (together with any Department of Treasury regulations
and other interpretive guidance that may be issued after the Effective Date,
“Section 409A”) and, to the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A. However, notwithstanding any other
provision of the Plan or this Agreement, if at any time the

 

8



--------------------------------------------------------------------------------

Company determines that the Units may be subject to Section 409A, the Company
shall have the right in its sole discretion (without any obligation to do so or
to indemnify the Participant or any other person for failure to do so) to adopt
such amendments to the Plan or this Agreement, or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, as the Company determines are necessary or
appropriate either for the Units to be exempt from the application of
Section 409A or to comply with the requirements of Section 409A. Notwithstanding
the foregoing, no provision of the Plan or this Agreement shall be interpreted
or construed to transfer any liability for failure to comply with the
requirements of Section 409A from the Participant or any other individual to the
Company or any of its affiliates, employees or agents.

11. No Limitation on Rights of the Company. The grant of the Units does not and
will not in any way affect the right or power of the Company to make
adjustments, reclassifications or changes in its capital or business structure,
or to merge, consolidate, dissolve, liquidate, sell or transfer all or any part
of its business or assets.

12. Plan and Agreement Not a Contract of Employment or Service. Neither the Plan
nor this Agreement is a contract of employment, and no terms of the
Participant’s Service will be affected in any way by the Plan, this Agreement or
related instruments, except to the extent specifically expressed therein.
Neither the Plan nor this Agreement will be construed as conferring any legal
rights on the Participant to continue to be employed or remain in service with
the Company, nor will it interfere with the Company’s or its Subsidiaries’ right
to discharge the Participant or to deal with him or her regardless of the
existence of the Plan, this Agreement or the Units.

13. Participant to Have No Rights as a Common Shareholder. Before the date as of
which he or she is recorded on the books of the Company as the holder of any
shares of Stock issued pursuant to settlement of a Unit, the Participant will
have no rights as a shareholder with respect to those shares of Stock.

14. Legend on Certificates. The certificates representing the shares of Stock
issued pursuant to the settlement of any Unit shall be subject to such stop
transfer orders and other restrictions as the Administrator may deem reasonably
advisable under the Plan (including, but not limited to, in connection with the
enforcement of the holding period described in Section 5 of this Agreement) or
the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such shares of Stock are listed, any
applicable federal or state laws and the Company’s certificate of incorporation
and bylaws, and the Administrator may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.

15. Notice. Any notice or other communication required or permitted under this
Agreement must be in writing and must be delivered personally, sent by
certified, registered or express mail, or sent by overnight courier, at the
sender’s expense. Notice will be deemed given when delivered personally or, if
mailed, three (3) days after the date of deposit in the mail or, if sent by
overnight courier, on the regular business day following the date sent. Notice
to the Company should be sent to CIFC Corp., 250 Park Avenue, 5th Floor, New
York, NY 10177. Notice to the Participant should be sent to the address set
forth on the signature page below.

 

9



--------------------------------------------------------------------------------

Either party may change the address to whom the other party must give notice
under this Section by giving such other party written notice of such change, in
accordance with the procedures described above.

16. Successors. All obligations of the Company under this Agreement will be
binding on any successor to the Company, whether the existence of the successor
results from a direct or indirect purchase of all or substantially all of the
business of the Company, or a merger, consolidation, or otherwise.

17. Governing Law. To the extent not preempted by federal law, this Agreement
will be construed and enforced in accordance with, and governed by, the laws of
the State of New York, without giving effect to its conflicts of law principles
that would require the application of the law of any other jurisdiction.

18. Plan Document Controls. The rights granted under this Agreement are in all
respects subject to the provisions set forth in the Plan to the same extent and
with the same effect as if set forth fully in this Agreement. If the terms of
this Agreement conflict with the terms of the Plan document, the Plan document
will control.

19. Amendment of the Agreement. The Company and the Participant may amend this
Agreement only by a written instrument signed by both parties.

20. Counterparts. The parties may execute this Agreement in one or more
counterparts, all of which together shall constitute but one Agreement.

[signature page follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Participant have duly executed this
Agreement as of the date first written above.

 

CIFC Corp.      

/s/    Stephen J. Vaccaro        

      (Participant’s Signature) By:  

/s/ Robert C. Milton III

    Its:   General Counsel and Secretary     Participant’s Name and Address for
notices       Stephen J. Vaccaro      

 

     

 